Citation Nr: 1120671	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-15 152	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to special monthly compensation on account of the need for regular aid and attendance of another person or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1948 to March 1952.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board subsequently remanded the case in February 2011 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for a VA examination, which was conducted in March 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in April 2011, in which the AOJ again denied the Veteran's claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for left lower extremity thrombophlebitis, evaluated as 60 percent disabling; and residuals of hemorrhoidectomy, evaluated as noncompensably disabling; he has also been granted a total disability rating based on unemployability due to service-connected disability (TDIU).

2.  The Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, do not result in the need for aid or attendance of another person. 

3.  The Veteran is not housebound as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly compensation on account of the need for regular aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2010).

2.  The criteria for entitlement to special monthly compensation at the housebound rate have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  

In this respect, through May 2009 and February 2011 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim for special monthly compensation (SMC).  The criteria for establishing SMC on account of the need for aid and attendance, and at the housebound rate, were provided in the letters.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the May 2009 and February 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned May 2009 and February 2011 letters.  Further, the Veteran was provided notice regarding an award of an effective date in the May 2009 and February 2011 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records, as well as records of his post-service treatment at VA's Tennessee Valley Healthcare System and Salt Lake City Health Care System have been associated with the claims file.  The Veteran was requested in the February 2011 notice letter to provide information to allow VA to contact private treatment providers for additional treatment records, but he has not provided any such information or release.  To the contrary, the Veteran submitted a statement in May 2011 indicating that there were no further records relevant to his appeal.  

The Veteran also underwent VA examination in March 2011, report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The opinion considers all of the pertinent evidence of record, to include statements given by the Veteran and his caregiver at the time of the VA examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2010.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran asserts that he requires regular assistance from a caregiver in order to complete the activities of daily living.  Additionally, he states that he is housebound and unable to leave home without assistance and supervision.  As a result, the Veteran contends that SMC is warranted on account of the need for regular aid and attendance or based on his housebound status.

Special monthly compensation (SMC) is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114 (West Supp. 2010); 38 C.F.R. § 3.350 (2010).  The Veteran has been denied SMC based on the need for regular aid and attendance of another person and housebound status as a result of service-connected disability.

A Veteran will be considered to be in need of aid and attendance if he:  (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2010).

Under 38 C.F.R. § 3.352(a), determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.

A Veteran being "bedridden" will be a proper basis for the determination.  "Bedridden" is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2010).

Increased compensation may also be received at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 C.F.R. § 3.350(i).

A Veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  Id.

The Veteran has been awarded service connection for left lower extremity thrombophlebitis, evaluated as 60 percent disabling, and residuals of hemorrhoidectomy, evaluated as noncompensably disabling.  He has also been granted a total disability rating based on unemployability due to service-connected disability (TDIU).

The record reveals that the Veteran has been diagnosed with multiple disabilities for which service connection has not been awarded, including dementia following an anoxic brain injury, coronary artery disease, peptic ulcer disease, hypertension, peripheral vascular disease, hyperlipidemia, gout, urinary incontinence, anemia, depression, and diabetes mellitus.  

The evidence clearly indicates that the Veteran requires the aid and attendance of another person and that he is housebound.  The most recent VA treatment records show that he resides in a nursing home at Garden Terrace skilled nursing facility in Salt Lake City, Utah.  An April 2010 VA aid and attendance and housebound status examination addresses the matter, identifying diagnoses of cardiovascular disease, chronic deep vein thrombosis, hypertension, depression, brain damage, and diabetes mellitus.  However, as noted in the Board's February 2011 remand, the report fails to differentiate between the effects of the Veteran's service-connected left lower extremity thrombophlebitis and the other non-service-connected disabilities.  In light of the equivocal state of the evidence at that time, and in consideration of the Veteran's arguments at his November 2010 hearing that his service-connected left lower extremity thrombophlebitis alone renders him unable to leave his home and requires the aid and attendance of a caregiver, the Board remanded the case for a VA examination in order to address whether there is a factual need for aid and attendance or whether the Veteran is housebound solely as a result of his service-connected disabilities.  This is the salient question for the Veteran's SMC claim-whether the Veteran requires the aid and attendance of another person and is housebound solely as a result of his service-connected disabilities.

The Board points out that the Veteran was granted service connection for residuals of hemorrhoidectomy in October 1962.  Since that time, the disability has been rated as noncompensably disabling-for over 40 years.  There is no indication in the record that the Veteran's residuals of hemorrhoidectomy result in any current disability.  The medical records obtained during the pendency of the claim show no treatment for any such disorder, and it is not listed on any of the reports identifying the Veteran's current diagnoses that cause him problems.  In fact, when examined in March 2011, the Veteran was found to have no hemorrhoidectomy residual.  

The Veteran contends that his left lower extremity thrombophlebitis is the service-connected disability that causes him to require aid and attendance and to be housebound.  Thus, the Board's analysis will focus on the effects of the Veteran's left lower extremity thrombophlebitis.

In March 2011, the Veteran underwent VA aid and attendance and housebound examination in connection with the claim.  A VA physician reviewed the claims file and conducted an examination with the view toward addressing the matter.  Notably, the examiner determined that the Veteran does require assistance of another person in attending to and protecting himself from the ordinary hazards of daily living and is restricted to his skilled nursing facility or the immediate vicinity thereof.  However, in response to the salient question before the Board, the examiner determined that the Veteran's limitations were due primarily to non-service-connected disabilities.  The examiner acknowledged that the Veteran had medically retired in 1974 due to his service-connected left lower extremity thrombophlebitis but noted that, even following his retirement, he was able to perform many of his activities of daily living without assistance prior to an anoxic brain injury.  The examiner thus concluded that it was the anoxic brain injury, in combination with his coronary artery disease and "general deconditioning since his surgery in January 2000," that caused the Veteran to require aid and attendance, not service-connected disability.  

In consideration of the evidence of record, and particularly the probative March 2011 VA examination report, the Board finds that the Veteran's service-connected disabilities do not result in the need for regular aid and attendance or result in him being housebound.  That is, to the extent the Veteran has actual requirements of personal assistance from others and that he is permanently housebound, residing at the nursing home, the Board finds that the evidence shows that these circumstances are the result of non-service-connected disability.  Most notably, the Veteran's anoxic brain injury, his coronary artery disease, and his "general deconditioning" secondary to his anoxic brain injury result in the need for regular aid and attendance and result in him being housebound.  These problems have not been service connected and therefore cannot be viewed as providing the basis for a conclusion that the SMC benefit is warranted.

The March 2011 VA examination report constitutes the best evidence for deciding the SMC claim.  Although other evidence, including VA treatment records and the April 2010 VA examination, tend to be relevant to the severity of the Veteran's overall health, that evidence does not sufficiently distinguish the effects of service-connected and non-service-connected disabilities.  Thus, the March 2011 VA examination report is the most probative medical evidence for deciding the claim.  Further, the Board notes that statements made by the Veteran himself, as well as from his family members, acknowledge that the Veteran is housebound and requires the aid and attendance of another person primarily because of his anoxic brain injury and his other non-service-connected disabilities.  In that connection, the Board looks to the Veteran's VA Form 9 (Appeal to Board of Veterans Appeals), in which the Veteran stated that he requires aid and attendance "due to multiple physical disabilities," not just to his service-connected disorders.  Further, as discussed above, the record shows that the Veteran is not service connected for any disability other than the two disabilities that are identified above.  Therefore, the effects of the Veteran's anoxic brain injury, coronary artery disease, and his multiple other non-service-connected disorders cannot be considered when deciding his SMC claim.

The evidence likewise does not demonstrate that the Veteran is housebound as a result of service-connected disability.  As noted above, the law provides that entitlement to such benefits requires the presence of at least one service-connected disability rated as 100 percent disabling.  Additionally, the Veteran must be substantially confined to his dwelling and the immediate premises by his service-connected disabilities, without consideration for his non-service-connected disabilities.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).  Alternatively, housebound benefits are payable to a Veteran who has a service-connected disability rated as total, and has additional service-connected disabilities independently ratable at 60 percent or more.  38 U.S.C.A. § 1114(s).  Based on the evidence of record, the foregoing criteria are not met.  The Veteran has been awarded a TDIU rating because of his service-connected thrombophlebitis, which satisfies the requirement that there be a service-connected disability rated as totally disabling.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  However, he does not have service-connected disability independently rated at 60 percent or more.  Moreover, as already explained above, deficiencies in the Veteran's ability to ambulate cannot be attributed solely to his service-connected disabilities.  The ultimate medical conclusion in this case by the 2011 examiner, which conclusion has not been contradicted by any other evidence, is that the service-connected disabilities are not so disabling as to require aid and attendance of another person.

In view of the findings in regards to aid and attendance and housebound status, the Board concludes that the criteria for entitlement to SMC on account of the need for regular aid and attendance of another person, and the criteria for entitlement to special monthly compensation at the housebound rate, have not been met.  See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for SMC, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to special monthly compensation on account of the need for regular aid and attendance of another person or housebound status is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


